Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Cha on 3/2/22.
The application has been amended as follows: 

	In Claim 7, the phrase “claim 6” has been replaced with the phrase --claim 5--.

Allowable Subject Matter
Claims 1-15 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US2022/0061151) teaches a printed board with slits.
Wu et al. (US 2012/0188025) teaches an EM radiation educing structure.
Harada et al. (US 6,198,362) teaches a printed circuit board with ground and power patterns.
The prior art of record does not teach the claimed: printed circuit board including the second substrate layer including: a power line; a ground unit disposed with an area spaced apart along the power line; and 10a ground line extending from the ground unit and disposed in the spaced area, the ground line separating the spaced area into a first section and a second section to generate an electromagnetic wave cancelling off an electromagnetic wave generated from a current flowing through the power line (Claims 1-12), or electronic device including at least one conductive layer of the printed circuit board includes: a power line including a first end disposed adjacent to the electronic component; 5a ground unit disposed with an area spaced apart along the power line; a ground line extending from the ground unit and disposed in the spaced area, the ground line separating the spaced area into a first section and a second section to generate an electromagnetic wave cancelling off an electromagnetic wave generated from a current flowing through the power line; and 10a double slit structure formed in the first section and the second section (Claims 13-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843